DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 12/03/2021 has been entered. Claims 1-6, 8-13, 15, 16 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Voorhies(US20180239343) in view of Grinnell(US20160101940).
Regarding claim 1, Voorhies teaches A robot congestion management system comprising:
[0077] disclosing a coordinator “robot monitoring server” that keeps track of the synchronization primitives of a plurality of robots within a navigational space, synchronization primitives are the resources reserved by robots which can be spaces reserved by a robot for passing through a route or a stop to pickup an item) ; and
a plurality of robots in communication with the robot monitoring server, each robot configured to perform a plurality of tasks, wherein each task includes at least one of a pick operation and a put operation each robot including([0079] disclosing a plurality of robots in communication with the coordinator “robot monitoring server”. [0032] discloses the task can be retrieving an item from a shelf, this can be interpreted as picking up operation, it can be understood that the second task can be a pickup operation):
a processor([0130] disclosing the components of the robots including a processor) ; and
a memory, the memory storing instructions that, when executed by the processor, cause the autonomous robot to:
determine, from a task list assigned to the robot, a first pose location corresponding to a first task([0103] and claim 1, disclosing the robots comprise a memory. [0117] disclosing determining a first task and at least a first resource “pose location” corresponding to the first task. [0105] disclosing a set of potential paths, i.e. poses, with which the robot can complete a task),
receive, from the robot monitoring server, congestion information associated with the first pose location([0103] disclosing the robot receiving from a coordinator “server” a map showing reserved “congested” locations that are related to completing the tasks. [0107]-[0108] disclosing the total cost for each task takes into account any resources reserved along each path, i.e. reserved resources are congestion information),
identify a congested state of the first pose location indicated by the congestion information([0108] disclosing the total cost is penalized, i.e. a congested state is identified, based on resources other robots have reserved, congestion information, along each path, i.e. pose location).
Wherein the congested state indicates that the first pose location is in a congested area of the navigational space ([0108] disclosing the total cost is penalized, i.e. a congested state is identified, based on resources other robots have reserved “congested area” along the path “navigational space”, this is interpreted as the first pose location is in a congested area of the navigational space).
Select a second pose location corresponding to a second task from the task list, the second pose location being selected responsive to the identification of the congested state of the first pose location and responsive to a plurality of efficiency ([0106] disclosing calculating a cost for each path based on multiple factors such as available resources and time needed at each resource “plurality of efficiency factors. [0109], disclosing the process selects the optimal path, set of tasks, based on the total cost , and see [0111] disclosing this is a repetitive calculation of optimal path such that if the current path becomes suboptimal a new path would be chosen, and see [0117], specifically applying these method to selections of tasks based on costs. [0117] further disclosing selecting the second task when it is determined that the second task has a low cost, this is interpreted as being more efficient and not congested), and
navigate to the second pose location ([0116] disclosing the robot completes the lowest cost task which includes navigating through the task, it is understood to mean navigating to a second pose location corresponding to the second task). 
Voorhies does not teach each robot configured to perform a plurality of tasks with the assistance of a human operator. At least one human operator being detected proximate the second pose location.
Grinnel teaches each robot configured to perform a plurality of tasks with the assistance of a human operator([0045] disclosing a robot that performs tasks such as picking a tote taking it to a human picker location to pick and put items in the tote).
([0044]-[0045] disclosing adjusting a robot path based on congestion and human pickers path, [0045] discloses the robot goes to the location of the operator. [0052] disclosing the human pick zones are not fixed and are managed so that pickers travel between picking zones and to have pickers available where product is stored. [0052] further discloses the human pick zone may be fixed so that each human zone has a predetermined number of pickers therein. It can be interpreted from these citations that at least one human operator being detected proximate to the second pose).
Voorhies and Grinell are analogous art because they are in the same field of endeavor, robot warehouse management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Voorhies to incorporate the teaching of Grinnell of each robot configured to perform a plurality of tasks with the assistance of a human operator. At least one human operator being detected proximate the second pose location in order to manage the robot work to be more efficient.

Regarding claim 2, Voorhies as modified by Grinnell teaches The system of claim 1, Voorhies as modified by Grinnell does not yet teach wherein the plurality of efficiency factors, further include one or more of the following: the second task being a next sequential task on the task list, the second task being a next highest priority task on the task list, proximity of the second task to the first task.
([0044] disclosing calculating an alternative path based on congestion. Discloses calculating the path and sequence of path while taking in consideration the urgency/priority of the items. This can be interpreted as the plurality of efficiency factors include a second task being a next highest priority on the task list).
Voorhies and Grinnell are analogous art because they are in the same field of endeavor, robot warehouse management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Voorhies to incorporate the teaching of Grinnell of wherein the plurality of efficiency factors, further include one or more of the following: the second task being a next sequential task on the task list, the second task being a next highest priority task on the task list, proximity of the second task to the first task in order to manage the robot work to be more efficient.

Regarding claim 3, Voorhies as modified by Grinnell teaches The system of claim 1, wherein the congested state of the first pose and second pose is identified in response to one or more congestion conditions described by the congestion information in the congested area about the respective pose location, including one or more of a number of other robots, a number of human operators, a combined number of robots Voorhies [0097] disclosing the congestion information can be associated with human interference, robot failures or a combination).

Regarding claim 4, Voorhies as modified by Grinnell teaches The system of claim 1, the memory further storing instructions that, when executed by the processor, cause the autonomous robot to re-insert the first task into the task list after the second task such that the robot navigates to the first pose location before completion of the task list(Voorhies [0117] disclosing selecting the ordering which is understood to mean completing the first task “higher cost task” after completing the second task “lower cost task”, this can be interpreted as reinserting the first task into the task list after the second task and navigate to complete them in the order”. And see [0111] disclosing this is a repetitive calculation of optimal path such that if the current path becomes suboptimal a new path would be chosen, repetitive total cost calculation, i.e. a first task could become the lowest cost in the middle of a second task, and the robot could be instructed to return to that task.

Regarding claim 5, Voorhies as modified by Grinnell teaches The system claim 1, wherein the robot monitoring server further comprises one or more of a warehouse Voorhies [0079] disclosing the coordinator “robot monitoring server” can be a server in communication with the robots).

Regarding claim 6, Voorhies as modified by Grinnell teaches The system of claim 1, wherein the navigational space is a warehouse(Voorhies [0002] disclosing that the problem being solved is related to navigating robots in a warehouse, it can be understood that the navigational space is a warehouse).

Regarding claim 8, Voorhies teaches A method for robot congestion management comprising:
tracking, by a robot monitoring server, a location of a plurality of autonomous robots within a navigational space, each robot configured to perform a plurality of tasks, wherein each task includes at least one of a pick operation and a put operation each robot including ([0077] disclosing a coordinator “robot monitoring server” that keeps track of the synchronization primitives of a plurality of robots within a navigational space, synchronization primitives are the resources reserved by robots which can be spaces reserved by a robot for passing through a route or a stop to pickup an item. [0032] discloses the task can be retrieving an item from a shelf, this can be interpreted as picking up operation, it can be understood that the second task can be a pickup operation);
determining, in a memory and a processor of one of the plurality of autonomous robots, from a task list assigned to the robot, a first pose location corresponding to a first task([0130] disclosing the components of the robots including a processor. [0103] and claim 1, disclosing the robots comprise a memory. [0117] disclosing determining a first task and at least a first resource “pose location” corresponding to the first task);
receiving, from the robot monitoring server by a transceiver of the autonomous robot, congestion information associated with the first pose location([0103] disclosing the robot receiving from a coordinator “server” a map showing reserved “congested” locations that are related to completing the tasks, [0077] disclosing each robot has a transceiver. [0107] disclosing the total cost for each task takes into account any resources reserved along each path, i.e. reserved resources are congestion information);
identifying a congested state of the first pose location indicated by the congestion information([0108] disclosing the total cost is penalized, i.e. a congested state is identified, based on resources other robots have reserved, congestion information, along each path, i.e. pose location);
Wherein the congested state indicates that the first pose location is in a congested area of the navigational space ([0108] disclosing the total cost is penalized, i.e. a congested state is identified, based on resources other robots have reserved “congested area” along the path “navigational space”, this is interpreted as the first pose location is in a congested area of the navigational space).
selecting a second pose location corresponding to a second task from the task list, the second pose location being selected responsive to the identification of the congested state of the first pose location and responsive to a plurality of efficiency factors regarding the second pose location, including the second pose location not being in a congested state([0109], disclosing the process selects the optimal path, set of tasks, based on the total cost , and see [0111] disclosing this is a repetitive calculation of optimal path such that if the current path becomes suboptimal a new path would be chosen, and see [0117], specifically applying these method to selections of tasks based on costs, [0117] further disclosing selecting the second task when it is determined that the second task has a low cost, this is interpreted as being more efficient and not congested); and
navigating to the second pose location ([0116] disclosing the robot completes the lowest cost task which includes navigating through the task, it is understood to mean navigating to a second pose location corresponding to the second task).
Voorhies does not teach each robot configured to perform a plurality of tasks with the assistance of a human operator. At least one human operator being detected proximate the second pose location.
([0045] disclosing a robot that performs tasks such as picking a tote taking it to a human picker location to pick and put items in the tote).
At least one human operator being detected proximate the second pose location([0044]-[0045] disclosing adjusting a robot path based on congestion and human pickers path, [0045] discloses the robot goes to the location of the operator. [0052] disclosing the human pick zones are not fixed and are managed so that pickers travel between picking zones and to have pickers available where product is stored. [0052] further discloses the human pick zone may be fixed so that each human zone has a predetermined number of pickers therein. It can be interpreted from these citations that at least one human operator being detected proximate to the second pose).
Voorhies and Grinell are analogous art because they are in the same field of endeavor, robot warehouse management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Voorhies to incorporate the teaching of Grinnell of each robot configured to perform a plurality of tasks with the assistance of a human operator. At least one human operator being detected proximate the second pose location in order to manage the robot work to be more efficient.


	Grinnell teaches wherein the plurality of efficiency factors, further include one or more of the following: the second task being a next sequential task on the task list, the second task being a next highest priority task on the task list, proximity of the second task to the first task([0044] disclosing calculating an alternative path based on congestion. Discloses calculating the path and sequence of path while taking in consideration the urgency/priority of the items. This can be interpreted as the plurality of efficiency factors include a second task being a next highest priority on the task list).
Voorhies and Grinnell are analogous art because they are in the same field of endeavor, robot warehouse management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Voorhies to incorporate the teaching of Grinnell of wherein the plurality of efficiency factors, further include one or more of the following: the second task being a next sequential task on the task list, the second task being a next highest priority task on the task list, proximity of the second task to the first task in order to manage the robot work to be more efficient.


identifying the congested state of the first pose location and second pose location in response to one or more congestion conditions described by the congestion information in the congested area about the respective pose location, including one or more of a number of other robots, a number of human operators, a combined number of robots and human operators, a number of manually disabled robots, a number and type of non-robot, nonhuman objects, vehicles, or other obstructions, dimensions of the navigational space, or combinations thereof (Voorhies [0097] disclosing the congestion information can be associated with human interference, robot failures or a combination).

Regarding claim 11, Voorhies as modified by Grinnell teaches The method of claim 8, further comprising:
re-inserting the first task into the task list after the second task such that the robot navigates to the first pose location before completion of the task list(Voorhies [0117] disclosing selecting the ordering which is understood to mean completing the first task “higher cost task” after completing the second task “lower cost task”, this can be interpreted as reinserting the first task into the task list after the second task and navigate to complete them in the order”. And see [0111] disclosing this is a repetitive calculation of optimal path such that if the current path becomes suboptimal a new path would be chosen, repetitive total cost calculation, i.e. a first task could become the lowest cost in the middle of a second task, and the robot could be instructed to return to that task.)

Regarding claim 12, Voorhies as modified by Grinnell teaches The method of claim 8, wherein the robot monitoring server includes one or more of a warehouse management system, an order-server, a standalone server, a distributed system comprising the memory of at least two of the plurality of robots, or combinations thereof(Voorhies [0079] disclosing the coordinator “robot monitoring server” can be a server in communication with the robots).
Regarding claim 13, Voorhies as modified by Grinnell teaches The method of claim 8, wherein the navigational space is a warehouse(Voorhies [0002] disclosing that the problem being solved is related to navigating robots in a warehouse, it can be understood that the navigational space is a warehouse).
Regarding claim 15, Voorhies as modified by Grinnell teaches the system of claim 2, wherein the plurality of efficiency factors includes minimizing a dwell time of the robot at the second pose location (Voorhies [0108] disclosing the cost for each path is computed based on resources reserved by other robot and is penalized based on the wait times until the resources become available. [0109] disclosing selecting an optimal path “second task” based on computed cost “efficiency factor” wherein the optimal path is path with lowest cost. [0109] further discloses the cost “efficiency factor” can be least amount of time, i.e. Minimize a dwell time of the robot at the second post location. [0106] disclosing that the cost for each path is computed based on the available resources “non-congested state”. It can be interpreted from the citations that the second task is chosen based on available resources “non-congested states” and efficiency factor “cost”. It is also noted that when choosing or updating an optimal path, the path contains resources “tasks”, it is understood that a different “second task” is chosen).

Regarding claim 16, the method of claim 9, wherein the plurality of efficiency factors includes minimizing a dwell time of the robot at the second pose location (Voorhies [0108] disclosing the cost for each path is computed based on resources reserved by other robot and is penalized based on the wait times until the resources become available . [0109] disclosing selecting an optimal path “second task” based on computed cost “efficiency factor” wherein the optimal path is path with lowest cost. [[0109] further discloses the cost “efficiency factor” can be least amount of time, i.e. Minimize a dwell time of the robot at the second post location. [0106] disclosing that the cost for each path is computed based on the available resources “non-congested state”. It can be interpreted from the citations that the second task is chosen based on available resources “non-congested states” and efficiency factor “cost”. It is also noted that when choosing an optimal path, the path contains resources “tasks”, it is understood that a different “second task” is chosen).
Response to Arguments
Applicant’s arguments filed 12/03/2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument regarding claim 1 that Grinnell does not teach selecting an item location to travel to in response to a plurality of efficiency factors nor does it teach the detection of at least one human operator proximate to the second location, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Voorhies already teaches selecting the second pose based on plurality of efficiency factors such as time needed to get to the second pose and the congestion state of the second pose, see [0106]-[0111] and [0117]. Grinnell is relied upon to disclose detecting at least one human operator proximate to the location. Grinnell teaches specifically detecting a human operator proximate to the location in [0052], the determination of a human picker being in the human pick zone can be done by detecting a human in the location. Thus Grinnell does not teach away from detecting a human operator.
It is also noted that the claim does not recite “selecting an item location”, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. selecting an item location) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to applicant’s arguments regarding [0051] that Grinnell system detects humans to avoid collisions and for routes throughout the warehouse, while Grinnell does use the detection of humans to avoid collisions, as cited in [0045] the robots are directed to a human location. [0052] further discloses that the human location can be determined by detecting a human in the location. So it can be interpreted that Grinnell selects the second location based on determining that a human is at the location, the determination that a human is at the location can be done by detecting a human at the location. [0052] also teaches the limitation of the claim by stating that when detecting a human in zone 111A, the robot can be stopped at an edge or side 111A of the human pick zone, i.e. the detection of at least one human operator proximate to the stop location.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20130317642 teaches a server to navigate robots to process orders.
US10022867 teaches navigation of robots.
US20200033867 teaches navigation of robots in an environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664